IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-50304
                          Summary Calendar


RANDELL J. REDMOND,

                                          Plaintiff-Appellant,

versus

D.J. BRZOZOWSKI, Sheriff, Individually
and in his Official Capacity; GONZALES
COUNTY COMMISSIONER’S COURT; BRIGGS, Officer,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. SA-96-CA-342-RBO
                       --------------------

                          November 5, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Randell Redmond (“Redmond”), Texas state prisoner #727110,

filed a pro se lawsuit, pursuant to 42 U.S.C. § 1983, alleging

that Sheriff Donald Brzozowski, the Gonzalez County

Commissioner’s Court, and Officer Ken Briggs violated his

constitutional rights under the Eighth and Fourteenth Amendments.

The parties consented to proceed before the magistrate judge for

all purposes.   The magistrate judge granted the defendants’

motions for summary judgment and dismissed Redmond’s claims with

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-50304
                                  -2-

prejudice as frivolous, pursuant to 28 U.S.C. § 1915(e).   We have

reviewed the briefs and the record and conclude that granting

summary judgment in favor of the appellees was correct for

essentially the same reasons set forth by the magistrate judge in

his comprehensive opinion.    See Redmond v. Brzozowski, No. SA-96-

CA-342-RBO (W.D. Tex. Mar. 11, 1998).

     AFFIRMED.